DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention III (claims 16 – 35) in the reply filed on March 21, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 27 recites the limitations “the first case segment includes a channel” and “the second case segment includes a seal element inserted within the channel …” Furthermore, claim 16, from which claim 27 is dependent, recites the limitation “wherein the first case segment is configured to be … mechanically fastened to the second case segment …” Examiner has been unable to find a teaching or embodiment in the originally filed Specification for the combinations of the limitations of claims 27 and 16. Examiner notes that the Specification teaches several embodiments in which the ‘first case segment is configured to be mechanically fastened to the second case segment’ (figures 7 and 9, element 98a being the ‘first case segment,’ element 98b being the ‘second case segment,’ and element 132 being the ‘mechanical fastener’; paragraphs 62 – 63), as recited by claim 16. The Specification also teaches an embodiment in which ‘the second case segment includes a seal element that is inserted within the channel of the first case segment’ (figures 5 and 6, element 98a being the ‘first case segment,’ element 98b being the ‘second case segment,’ element 114 being the ‘channel,’ and elements 122 and 124 being the ‘seal element’; paragraphs 60 – 61). However, the Specification clearly and expressly teaches these embodiment as being separate and distinct from one another (figures 5 – 7 and 9; paragraphs 60 – 63), such that there is no teaching of ‘the second case segment includes a seal element inserting within a channel of the first case segment’ and ‘the first case segment being configured to be mechanically fastened to the second case segment.’
Claim 29 recites the limitation “the first case segment includes a crush seal element configured to engage the second case segment …” Furthermore, claim 16, from which claim 29 is dependent, recites the limitation “wherein the first case segment is configured to be … mechanically fastened to the second case segment …” Examiner has been unable to find a teaching or embodiment in the originally filed Specification for the combinations of the limitations of claims 29 and 16. Examiner notes that the Specification teaches several embodiments in which the ‘first case segment includes a crush seal element configured to engage the second case segment’ (figures 6 and 8, element 98a being the ‘first case segment,’ element 98b being the ‘second case segment,’ and element 108 being the ‘crush seal element’; paragraphs 61 and 63), as recited by claim 29. The Specification further an embodiment in which the ‘first case segment is configured to be mechanically fastened to the second case segment,’ wherein the ‘first case segment includes seal element configured to engage the second case segment (figure 7, element 98a being the ‘first case segment,’ element 98b being the ‘second case segment,’ element 128 being the ‘seal element’ and element 132 being the ‘mechanical fastener’; paragraphs 62). However, the Specification does not teach the seal element of this embodiment as being a ‘crushable’ seal element (figure 7, element 128; paragraph 62). Because of this, the Specification does not teach the recited limitations of claim 29.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation “… the axial centerline from the compressor section inlet to the turbine section outlet.” The limitation is indefinite because there is insufficient antecedent basis for “the axial centerline” in the claim. For the purposes of this Office Action, Examiner will interpret the limitation as “… an axial centerline that extends from the compressor section inlet to the turbine section outlet.”
Claim 33 recites the limitation “the first case segments.” There is insufficient antecedent basis for the limitation in the claim. For the purposes of this Office Action, Examiner will interpret the limitation as “the first case segment.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 – 18, 21 – 26, 28, and 30 - 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farmer (U.S. Patent Number 6,345,441).
As to claim 16, Farmer teaches a manufacturing method comprising: forming a split case structure preform that includes a first case segment preform and a second case segment preform (figure 2, element 30 being the ‘first case segment preform’ and element 34 being the second case segment preform’; column 2, lines 14 – 23), wherein the first case segment preform is formed integral with the second case segment preform as a monolithic body (figure 2, elements 30 and 34; column 2, lines 14 – 23); separating the first case segment preform from the second case segment preform to respectively provide a first case segment and a second case segment that is discrete from the first case segment (figures 2 and 3, elements 30 being the ‘first case segment’ and element 34 being the ‘second case segment’; column 2, lines 23 – 27), wherein the first case segment is configured to be arranged adjacent and mechanically fastened to the second case segment to form a split case segment structure for a gas turbine engine (figure 2, elements 30 and 34; column 2, lines 14 - 23). Examiner recognizes that Farmer teaches fastening a replacement case segment to the first case segment (figure 4, element 40 being the ‘replacement case segment’; column 2, lines 28 – 56), rather than the second case segment. However, Examiner notes that the claims do not require fastening the first case segment to the second case segment. The claim only requires that the first case segment is configured to be fastened to the second case segment. It is the position of the Examiner that the first and second case segments may be fastened to each other in the same manner that Farmer teaches the first and replacement case segments are fastened to each other. Regarding the limitation that the first case segment be configured to be ‘mechanically’ fastened to the second case segment, it is the position of the Examiner that the first and second case segment may be ‘mechanically’ fastened to each other through the use of a bracket and bolt system, such that a bracket is overlaid the first and second case segment, bolt holes are drilled in the first and second case segments, and the bracket is attached to the first and second case segments via bolts through the drilled bolt holes (figure 2, elements 30 and 34, see below). Again, Examiner notes that the claim does not require the first case segment to be mechanically fastened to the second case segment, only that the first case segment is configured to be mechanically fastened to the second case segment.

    PNG
    media_image1.png
    327
    902
    media_image1.png
    Greyscale

As to claim 17, Farmer teaches that the first case segment preform is indirectly connected to the second case segment preform through an intermediate bridge structure (figure 2, elements 30 and 34, see below).

    PNG
    media_image2.png
    188
    448
    media_image2.png
    Greyscale

As to claim 18, Farmer teaches that the first case segment preform is directly connected to the second case segment preform (figure 2, elements 30 and 34).
As to claim 21, Farmer teaches that the split case structure includes a first wall, a second wall, the first case segment, and the second case segment (figure 2, outer surface of elements 30 and 34 being the ‘first wall,’ the inner surface of elements 30 and 34 being the ‘second wall,’ element 30 being the ‘first case segment,’ and element 34 being the ‘second case segment’); the first wall extends axially along and circumferentially about an axial centerline (figure 2, outer surface of elements 30 and 34); the second wall extends axially along and circumferentially about the axial centerline (figure 2, inner surface of elements 30 and 34), and the second wall is radially outboard of and axially overlaps the first wall (figure 2, outer and inner surfaces of elements 30 and 34); the first case segment is configured to form a first portion of the first wall and a first portion of the second wall (figure 2, element 30); and the second case segment is configured to form a second portion of the first wall and a second portion of the second wall (figure 2, element 34), and the second case segment is circumferentially adjacent and attached to the first case segment at a joint (figure 2, elements 34 and 30).
As explained in the rejection of claim 16 above, Examiner again notes that the claimed method does not positively require a step of forming the ‘split case structure.’ Therefore, each of the limitations regarding the ‘split case structure’ amount to functional language.
As to claim 22, the second wall of Farmer is capable for use as a diffuser wall (figure 2, inner surface of elements 30 and 34).
As to claim 23, the second wall of Farmer is capable for use as a combustor wall (figure 2, inner surface of elements 30 and 34).
As to claim 24, the second wall of Farmer is capable for use as a compressor wall (figure 2, inner surface of elements 30 and 34).
As to claim 25, the second wall of Farmer is capable for use as a turbine wall (figure 2, inner surface of elements 30 and 34).
As to claim 26, Farmer teaches that the first case segment includes a support member that extends between and connects the first wall to the second wall (figure 2, joint surface of element 30, which is located between elements 30 and 34 being the ‘support member,’ see below).

    PNG
    media_image3.png
    230
    488
    media_image3.png
    Greyscale

As to claim 28, Examiner notes that it is possible to arrange a seal element between and engaged with the first case segment and the second case segment to seal an interface between the first case segment and the second case segment at the joint (figure 2, elements 30 and 34).
As explained in the rejection of claim 16 above, Examiner again notes that the claimed method does not positively require a step of forming the ‘split case structure.’ Therefore, each of the limitations regarding the ‘split case structure’ amount to functional language.
As to claim 30, Farmer teaches that the first case segment is configured as a monolithic body (figure 2, element 30); and the second case segment is configured as a monolithic body (figure 2, element 34).
As to claim 31, the split case structure forms a compressor section inlet and a turbine section outlet (figure 2, left side of element 12 being the ‘compressor section inlet’ and right side of element 12 being the ‘turbine section outlet’); the first case segment extends axially along an axial centerline that extends from the compressor section inlet to the turbine section outlet (figure 2, element 30); and the second case segments extends axially along an axial centerline that extends from the compressor section inlet to the turbine section outlet (figure 2, element 34).
As explained in the rejection of claim 16 above, Examiner again notes that the claimed method does not positively require a step of forming the ‘split case structure.’ Therefore, each of the limitations regarding the ‘split case structure’ amount to functional language.
As to claim 32, Farmer teaches that the split case structure includes a compressor wall, a combustor wall, a turbine wall, the first case segment, and the second case segment (figures 1 and 2; column 1, line 66 – column 2, line 13), the first case segment is configured to form a first portion of the compressor wall, a first portion of the combustor wall, and a first portion of the turbine wall (figure 2, element 30); and the second case segment is configured to form a second portion of the compressor wall, a second portion of the combustor wall, and a second portion of the turbine wall (figure 2, element 34).
As explained in the rejection of claim 16 above, Examiner again notes that the claimed method does not positively require a step of forming the ‘split case structure.’ Therefore, each of the limitations regarding the ‘split case structure’ amount to functional language.
As to claim 33, Farmer teaches that the first case segment forms a respective portion of an inlet of a compressor section of the gas turbine engine (figure 2, left side of element 30).
As to claim 34, the discussion of claim 21 is incorporated herein.
As explained in the rejection of claim 16 above, Examiner again notes that the claimed method does not positively require a step of forming the ‘split case structure.’ Therefore, each of the limitations regarding the ‘split case structure’ amount to functional language.
Claim(s) 16, 20, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker (U.S. Patent Number 6,502,480).
As to claim 16, Walker teaches a manufacturing method, comprising: forming a split case structure preform that includes a first case segment preform and a second case segment preform (figures 6 and 7, element 50 being the ‘split case structure preform,’ element 56 being the ‘first case segment preform,’ and element 58 being the ‘second case segment preform’; column 9, lines 35 – 49), wherein the first case segment preform is formed integral with the second case segment preform as a monolithic body (figures 1 – 7, elements 56 and 58; column 7, line 51 – column 9, line 46); and separating the first case segment preform from the second case segment preform to respectively provide a first case segment and a second case segment that is discrete from the first case segment (figures 6 and 7, element 56 being the ‘first case segment’ and element 58 being the ‘second case segment’; column 9, lines 47 – 49), wherein the first case segment is configured to be arranged adjacent and mechanically fastened to the second case segment to form a split case structure for a gas turbine engine (figure 11, element 50 being the ‘split case structure’ and elements 56 and 58; column 10, lines 42 – 49). 
Examiner notes that Applicant’s Specification teaches that a ‘split case structure’ for use in a gas turbine engine comprises a first wall, a second wall, a first case segment, and a second case segment; the first case segment is configured to form a first portion of the first wall and a first portion of the second wall; and the second case segment is configured to form a second portion of the first wall and a second portion of the second wall, and the second case segment is circumferentially adjacent and attached to the first case segment at a joint (paragraph 23). The split case structure of Walker comprises a first wall, a second wall, a first case segment, and a second case segment (figures 9 and 10, element 54 being the ‘first wall,’ element 56 being the ‘first case segment,’ and element 58 being the ‘second case segment,’ see below); the first case segment is configured to form a first portion of the first wall and a first portion of the second wall (figures 9 and 10, elements 56 and 54, see below) and the second case segment is configured to form a second portion of the first wall and a second portion of the second wall (figures 9 and 10, elements 58 and 54, see below), and the second case segment is circumferentially adjacent and attached to the first case segment at a joint (figures 8, 9, and 10, elements 62 and 64 being the ‘joint’ and elements 56 and 58; column 10, lines 23 - 26). Because of this, the ‘split case structure’ of Walker is configured for use in a gas turbine engine.

    PNG
    media_image4.png
    287
    868
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    470
    782
    media_image5.png
    Greyscale


As to claim 20, Walker further teaches mechanically attaching the first case segment to the second case segment to form the split case structure (figure 11, elements 56 and 58; column 10, lines 42 – 49); the split case structure including a combustor section wall (figures 9 and 11, outer surface of element 50 being the ‘combustor section wall’). Examiner notes that the combustor section wall can be found because Walker teaches the split case structure being used as a connecting rod in a combustion cylinder of an internal combustion engine (abstract and column 1, lines 16 – 44).
As to claim 35, Walker further teaches arranging the second case segment circumferentially adjacent and attaching the second case segment to the first cast segment at an axially extending joint (figure 11, elements 56 and 58; column 10, lines 42 – 49).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Farmer as applied to claim 16 above, and further in view of Binek (U.S. Patent Application Publication Number 2020/0109663, cited in IDS).
As to claim 19, while Farmer teaches forming the split case structure preform, Farmer does not teach how to form the split case structure preform. Binek teaches a method of forming a split case structure preform (figure 2, element 46 being the ‘split case structure preform’; paragraphs 30 and 37), wherein the split case structure preform is formed via additively manufacturing the split case structure preform within a build space of an additive manufacturing system (paragraph 37). It would have been obvious to one skilled in the art to form the split case structure preform of Farmer, via additive manufacturing, as taught by Binek, because Binek teaches that additive manufacturing provides the benefit of forming the split case structure preform as a unitary structure (paragraph 37).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726